On January 9, 1995, this court dismissed this cause for want of prosecution because appellants had failed to timely file a merit brief in accordance with the Rules of Practice. On January 12, 1995, appellants filed a motion to stay the dismissal of this cause, to retain this cause on the merit docket pending disposition of case No. 94-811, Adamsky v. Buckeye Local School District, and to remand for reconsideration of Adamsky. Construing appellants’ motion as a motion for reconsideration of this court’s order of January 9, 1995, see 71 Ohio St.3d 1441, 643 N.E.2d 1152,
IT IS ORDERED by the court that the motion for reconsideration be, and hereby is, denied, effective January 24, 1995.